          .,

 1
 2
 3                                                                     FflED
 4
                                                                       NOV 0 5 2018
 5
 6
 7
 8
 9
10
11
12                             UNITED STATES DISTRICT COURT
13                            SOUTHERN DISTRICT OF CALIFORNIA
14   RICARDO GARCIA-VASQUEZ,                           Case No.: 16CV0991-BEN
15                                        Movant,                15CR0217-BEN

16   v.                                                ORDER DENYING MOTION TO
                                                       VACATE, SET ASIDE, OR
17   UNITED STATES OF AMERICA,
                                                       CORRECT A SENTENCE
18                                    Respondent.      PURSUANT TO 28 U.S.C. § 2255
19
20             Movant, RICARDO GARCIA-VASQUEZ, proceeding pro se, filed a Motion to
21   Vacate, Set Aside, or Correct his Sentence pursuant to 28 U.S.C. § 2255. Respondent,
22   the United States of America, filed a response and Movant filed a Traverse. The motion
23   is denied.
24             BACKGROUND
25             On January 29, 2015, the Government filed a one-count information charging
26   Movant with violation of 8 U.S.C. § 1326(a) and (b), Removed Alien Found in the
27   United States. Movant entered into a plea agreement with the government, in which he
28   waived, to the full extent of the law, any right to appeal or to collaterally attack the

                                                                                        16CV0991-BEN
                                                                                        15CR0217-BEN
         ,,

 1 conviction and sentence. Movant thereafter pleaded guilty and came before this Court for
 2   sentencing. The Court sentenced Movant to 37 months in custody and a term of
 3   supervised release of three years.
 4            By his motion, Movant essentially argues that he is entitled to a reduced sentence
 5 pursuant to the Supreme Court's decision in Johnson v. United States, 135 S. Ct. 2551
 6   (2015).
 7            LEGAL STANDARD
 8            Under§ 2255, a movant is entitled to relief if the sentence: (1) was imposed in
 9   violation of the Constitution or the laws of the United States; (2) was given by a court
10   without jurisdiction to do so; (3) was in excess of the maximum sentence authorized by
11   law; or (4) is otherwise subject to collateral attack. 28 U.S.C. § 2255; United States v.
12   Speelman, 431 F.3d 1226, 1230 n.2 (9th Cir. 2005). If it is clear the movant has failed to
13   state a claim, or has "no more than conclusory allegations, unsupported by facts and
14   refuted by the record," a district court may deny a§ 2255 motion without an evidentiary
15   hearing. United States v. Quan, 789 F.2d 711, 715 (9th Cir. 1986) ("Where a prisoner's
16   motion presents no more than conclusory allegations, unsupported by facts and refuted by
17   the record, an evidentiary hearing is not required."). Here, none is needed.
18            DISCUSSION
19            Because Movant is a deported alien no longer in custody, and for which no
20   sentencing relief is now possible, the motion is moot. Cf, United States v. Castro-
21   Verdugo, 750 F.3d 1065, 1076 (9th Cir. 2014) (Breyer, J., dissenting) ("Finally, once the
22   Defendant was removed from the country ... any attempt to correct the [sentencing]
23   error likely would have been denied as moot .... As long as Defendant was in Mexico,
24   the imposition of probation, albeit illegal, was moot and the case or controversy
25   requirement could not have been satisfied where, as here, the Defendant does not
26   continue to suffer actual collateral consequences.") (citations omitted); Abdala v. INS,
27   488 F.3d 1061, 1064 (9th Cir. 2007) ("[W]here the grounds for habeas relief will not
28   redress collateral consequences, a habeas petition does not continue to present a live
                                                    2
                                                                                      I 6CV099 I -BEN
                                                                                      15CR0217-BEN
 1 controversy once the petitioner is released from custody. For example, a petitioner
 2   subject to the collateral consequences of a ten-year bar to reentry did not present a
 3   cognizable claim where the petitioner was also permanently barred from reentry on a
 4   wholly separate ground."). Here, Movant was already subject to a lifetime bar of reentry
 5   by virtue of his previous deportations. No change in his sentence now would afford any
 6   relief.
 7        If the motion were not moot, it would fail because Movant validly waived his right
 8 to collaterally attack his sentence. Courts enforce plea agreements containing knowing
 9   and voluntary waivers of statutory rights of appeal or collateral attack because such
10   "waivers usefully preserve the finality of judgments and sentences imposed pursuant to
11   valid plea agreements." United States v. Anglin, 215 F.3d 1064, 1066 (9th Cir. 2000);
12   United States v. Lo, 839 F.3d 777 (9th Cir. 2016) ("We will enforce a valid waiver even
13   ifthe claims that could have been made on appeal absent that waiver appear meritorious,
14   because the whole point of a waiver is the relinquishment of claims regardless of their
15   merit."); United States v. Nunez, 223 F.3d 956, 958 (9th Cir. 2000) (courts enforce a
16   waiver of appeal, as long as the waiver is knowingly and voluntary and encompasses the
17   defendant's right to appeal on the grounds claimed on appeal). The Ninth Circuit
18   recognizes that strong public policy considerations justify the enforcement of a
19   defendant's waiver of his right to appeal or to collaterally attack a judgment. United
20   States v. Navarro-Botello, 912 F.2d 318, 321 (9th Cir. 1990). Waivers play an important
21   role in the plea bargaining process and help ensure finality. Id. at 322. The finality of
22   judgments benefits both the government and the courts. Id. In exchange for the
23   defendant's guilty plea and waiver of rights to appeal and collaterally attack, the
24   government and the courts need not spend resources on litigation after the sentencing. Id.
25   The defendant gets a lower sentencing recommendation and the court is more willing to
26   agree to a lower sentence than would be the case absent the waivers. "Collateral attack
27   pursuant to a statutory provision is also subject to a knowing and voluntary waiver."
28
                                                   3
                                                                                     l 6CV099 l-BEN
                                                                                     15CR0217-BEN
 1   United States v. Leniear, 574 F.3d 668, 672 n.3 (9th Cir. 2009); United States v. Abarca,
 2   985 F.2d 1012, 1014 (9th Cir. 1993).
 3         Here, the Plea Agreement provides that Movant expressly waived, to the full extent
 4   of the law, any right to appeal or to collaterally attack the conviction and sentence, except
 5   a post-conviction collateral attack based on a claim of ineffective assistance of counsel
 6   unless the Court imposes a custodial sentence above the high end of the guideline range
 7   recommended by the Government pursuant to this agreement at the time of sentencing.
 8   The Court imposed a sentence within the guideline range recommended by the
 9   Government. Under the plain language of the Plea Agreement, Movant waived his right
10   to collaterally attack his sentence. In addition, Movant entered into the waiver knowingly
11   and voluntarily. The waiver is clearly stated in the Plea Agreement. In the Plea
12   Agreement, Movant certified that he knowingly and voluntarily entered into the Plea
13   Agreement, read it, discussed its terms with his attorney, and fully understood its
14   meaning and effect. This Court advised Movant of the rights he was giving up by
15   pleading guilty. Movant affirmed that he had discussed the Plea Agreement with his
16   attorneys, understood it, and did not have any questions. Finally, at the conclusion of
17   sentencing, Movant and his attorney both acknowledged verbally that Movant had given
18   up his right to collaterally attack. Accordingly, Movant' s waiver was valid and will be
19   enforced.
20         Additionally, contrary to his contentions, Movant's sentence was not
21   unconstitutionally enhanced under Johnson. In Johnson, the Supreme Court considered
22   language in the Armed Career Criminal Act ("ACCA"). The ACCA imposes a
23   mandatory minimum sentence of 15 years for a defendant who violates 18 U.S.C. §
24   922(g) and "has three previous convictions by any court ... for a violent felony or
25   serious drug offense, or both." 18 U.S.C. § 924(e)(l). The Supreme Court examined the
26   definition of"violent felony" and held that a portion of that definition known as the
27   "residual clause" is void for vagueness. Imposing an increased sentence under the
28   residual clause of the ACCA's definition of"violent felony" violates the Constitution's
                                                  4
                                                                                     16CV0991-BEN
                                                                                     15CR0217-BEN
 1 guarantee of due process. Johnson, 135 S. Ct. at 2563. The Supreme Court expressly
 2   confined its holding to this particular portion of the statute and confirmed that its holding
 3   does not apply to the "serious drug offense" clause or the remainder of the "violent
 4   felony" definition. Id.
 5         Johnson is inapplicable here because Movant was not sentenced under the residual
 6   clause of the violent felony definition of the ACCA. See United States v. Ruiz-Diaz, 668
 7   F. App'x 289, 290 (9th Cir. 2016) ("Because the [sentencing] enhancement was not
 8 predicated on a residual clause like the one struck down in Johnson, there is no arguable
 9   issue as to whether [defendant's] sentence is illegal."). Rather, he was sentenced
10   pursuant to 8 U.S.C. § 1326, which was not implicated by Johnson. See United States v.
11   Padilla, Case No. 2:10CR-00454-CAS, 2017 WL 962756, at *3, 2017 U.S. Dist. LEXIS
12   35650, at *8-9 (C.D. Cal. Mar. 13, 2017) (finding Johnson inapplicable to petitioner's §
13   2255 petition because petitioner's "sentence was not based upon any guidelines that
14   might have been implicated by Johnson."). Movant's motion may be construed as
15   challenging the Sentencing Guidelines as unconstitutionally vague based on the same
16   reasoning as Johnson. However, the Supreme Court rejected that argument in Beckles v.
17   United States, 137 S. Ct. 886 (2017), holding that the federal Sentencing Guidelines are
18   not subject to vagueness challenges under the due process clause. Id. at 890, 892, 895.
19         As there are no arguable grounds to collaterally attack Movant's sentence as
20   illegal, the Court enforces the collateral attack waiver. Ruiz-Diaz, 668 F. App'x at 290
21   (citing United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009)). Alternatively,
22   Movant's motion is denied on the merits.
23         CONCLUSION
24         The Motion to Vacate, Set Aside, or Correct Sentence is DENIED.
25   A court may issue a certificate of appealability where the movant has made a
26   "substantial showing of the denial of a constitutional right," and reasonable jurists could
27   debate whether the motion should have been resolved differently, or that the issues
28   presented deserve encouragement to proceed further. See Miller-El v. Cockrell, 537 U.S.
                                                   5
                                                                                      16CV0991-BEN
                                                                                      15CR0217-BEN
 1   322, 335 (2003). This Court finds that Movant has not made the necessary showing. A
 2   certificate of appealability is therefore DENIED.
 3


 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 6
                                                                               16CV099!-BEN
                                                                               15CR0217-BEN
